Citation Nr: 0032897	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-17 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for mechanical back 
pain.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for residuals of 
fracture, right ankle.

4.  Entitlement to service connection for headaches, 
including as a result of undiagnosed illness.

5.  Entitlement to service connection for tendinitis, right 
shoulder, including as a result of undiagnosed illness.

6.  Entitlement to service connection for bilateral knee 
pain, including as a result of undiagnosed illness.

7.  Entitlement to service connection for irritable bowel 
syndrome, including as a result of undiagnosed illness.

8.  Entitlement to service connection for chronic fatigue, 
including as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to September 
1983, and from April 1987 to June 1991.  This appeal arises 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA), Chicago, Illinois, regional office 
(RO).

In September 2000, a hearing was held in Chicago, Illinois, 
before the Veterans Law Judge rendering this decision, who 
was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

At his hearing before the Board in September 2000, the 
veteran testified that he has received ongoing treatment from 
the Quincy Medical Group, L. I. Huang, M.D., and Dr. Gadson 
for his various disabilities.  The most recent private 
medical records in the claims folder are dated in May 1998.  
The Board is of the opinion that private medical records 
since that date are necessary in order to properly evaluate 
the veteran's claims.  Additionally, any VA outpatient 
records subsequent to March 2000 should also be obtained.

After obtaining and reviewing these records, the RO to 
schedule the veteran for any VA examinations deemed necessary 
to make a decision on his claims.

The veteran contends that he participated in the Persian Gulf 
War and has disabilities associated with undiagnosed illness.  
38 C.F.R. § 3.317 (2000) defines a Persian Gulf veteran as 
one who served on active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.  In this case, the 
record contains a memorandum dated in April 1991 and 
apparently signed by someone on behalf of a Major Deborah R. 
Godwin; this indicates that the veteran deployed to Saudi 
Arabia and participated in Operation Desert Shield/Storm.  
However, this statement is not on a letterhead.  
Unfortunately, the claims folder does not contain a Form DD-
214.  This form would be the best evidence to confirm the 
nature of the veteran's claimed service in Southwest Asia and 
any medals he may have received.  The RO should contact the 
appropriate authority in order to obtain a copy of the Form 
DD-214 covering the veteran's period of service in 1990 and 
1991.  

Additionally, the Board notes that the record contains copies 
of some service medical records submitted on two occasions by 
the veteran; the complete official service medical records 
have not been obtained.  The RO should again attempt to 
obtain and associate with the claims folder copies of the 
complete service medical records of the veteran.  

In the rating decision dated in August 2000, the RO denied 
the veteran's claim for service connection for fibromyalgia, 
claimed as due to an undiagnosed illness.  At his hearing in 
September 2000, the appellant expressed disagreement with the 
decision on that issue.  As the statement was received with 
one year of notice of the August 2000 rating decision, the 
Board construes the September 2000 hearing transcript as a 
timely notice of disagreement with respect to the 
fibromyalgia claim decision.

In such cases, there is authority determining that the 
appellate process has commenced and that the appellant is 
entitled to a statement of the case on the issue.  See Pond 
v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

In this case, while the Board does not have jurisdiction to 
decide the issue under the aforementioned guidance, the issue 
of entitlement to service connection for fibromyalgia claimed 
as due to an undiagnosed illness is to be remanded to the RO 
for additional action.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should, in accordance with 
applicable procedures, consider whether 
the veteran merits service connection for 
fibromyalgia as due to undiagnosed 
illness.  If the benefit is not granted, 
the RO should issue a statement of the 
case addressing the issue and provide the 
appropriate law and regulations.

2.  The RO should, with the promulgation 
of the statement of the case, inform the 
appellant that to complete the appellate 
process he should complete a timely VA 
Form 9, Substantive Appeal, and forward 
it to the RO.

3.  The RO should contact the appropriate 
authority in order to obtain a copy of 
the Form DD-214 covering the veteran's 
period of service in 1990 and 1991, and 
to obtain and associate with the claims 
folder copies of the complete service 
medical records of the veteran.  

4.  After obtaining all necessary 
releases, the RO should obtain private 
medical records of the veteran's treatment 
since May 1998 from Quincy Medical Group, 
L. I. Huang, M.D., and Dr. Gadson.  
Additionally, any VA outpatient records 
since March 2000 should also be obtained.  
The complete records should be associated 
with the claims folder.

5.  After obtaining and reviewing the 
additional private, VA, and service 
medical records, the RO to schedule the 
veteran for any VA examinations deemed 
necessary in order to make a decision on 
his claims.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final 
regulations and General Counsel precedent opinions.  Any 
binding and pertinent court decisions that are subsequently 
issued also should be considered.  If the benefit sought on 
appeal remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



